CRIST, Judge.
In a court tried case, defendant was found guilty of operating a motor vehicle in *853an intoxicated condition, a Class A misdemeanor, § 577.010.2, RSMo.1978. We af-f’rm-
Defendant asserts there was insufficient evidence to sustain the conviction. On appeal, the trial court’s ruling is to be affirmed if its findings are supported by substantial evidence. State v. Griffin, 640 S.W.2d 128, 130 (Mo.1982). We accept as true all evidence tending to prove defendant’s guilt and all inferences favorable to the state that can reasonably be drawn therefrom, and disregard all contrary evidence and inferences. Id. Credibility of witnesses and the weight to be given their testimony is for the trier of facts. State v. Griffin, 640 S.W.2d at 131; State v. Chester, 445 S.W.2d 393, 397 (Mo.App.1969).
Section 577.030.1(3) RSMo 1978 provides a breathalyzer test result of .10 percent or greater “shall be prima facie evidence that the person was intoxicated at the time the specimen was taken.” State v. Powell, 618 S.W.2d 47, 48 (Mo.App.1981). Further, under § 577.010 RSMo 1978, “any intoxication that in any manner impairs the ability of a person to operate [a motor vehicle] is sufficient.” State v. Laws, 547 S.W.2d 162, 164 (Mo.App.1977).
The trial court could have found the following: Defendant was driving on Highway 1-44 at 75 m.p.h. for six miles and failed to drive within a single lane. Six or seven times, he swerved from the right lane into the left lane and then onto the shoulder of the road. The arresting officer detected a strong odor of intoxicating beverages on him. He was swaying as he walked to the rear of his vehicle. He admitted he did not do well on the field sobriety test. Finally, a breathalyzer test administered to him showed he had .16 of 1 percent by weight of alcohol in his blood. This evidence supports the conviction.
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.